Exhibit 10.12

 

FRIENDLY ICE CREAM CORPORATION

 


BOARD OF DIRECTORS COMPENSATION

 

A.

Annual Retainer

 

Directors

 

 

 

$

30,000

 

 

 

 

Chairman

 

Additional

 

$

100,000

 

 

 

 

 

 

 

 

 

 

B.

Regularly Scheduled Board of Directors Meetings

 

Directors

 

 

 

$

1,500

 

 

 

 

 

 

 

 

 

 

C.

Regularly Scheduled Committee Meetings

 

Members

 

 

 

$

1,000

 

 

 

 

 

 

 

 

 

 

D.

Special Teleconference Meetings

 

Directors

 

 

 

$

750

 

 

A.            Each director, including the Chairman, of the Company receives a
fee of $2,500 per month. Mr. Donald Smith receives additional compensation of
$8,333.34 per month for serving as Chairman of the Board.

 

B.            Each director of the Company receives $1,500, plus expenses, for
each regularly scheduled meeting of the Board of Directors attended.

 

C.            Each member of the Audit Committee, Compensation Committee and
Nominating Committee receives a fee of $1,000, plus expenses, for each regularly
scheduled committee meeting attended. Each member of the Audit Committee
receives a fee of $1,500, plus expenses, for attendance at the annual Audit
Committee meeting.

 

D.            Each director receives a fee of $750 for participating in special
teleconference meetings.

 

--------------------------------------------------------------------------------